This action in equity was brought by plaintiff to compel the defendant Central Hanover Bank and Trust Company to bring into court a balance of $5,600 unpaid under a certain building loan agreement and bond and mortgage of $17,000, made by defendant Anna Bgenberger to the said Central Hanover Bank and Trust Company, for ratable distribution amongst the mechanics’ lienors and parties in interest in said sum of $5,600. The trial court awarded judgment inter alia (1) directing that the Central Hanover Bank and Trust Company pay such balance of $5,600 into court for distribution among the lienors as their rights shall subsequently be determined; (2) referring the matter to the official referee to take proof as to such rights in the said fund of $5,600, and (3) opening the default of the lienors in pleading and permitting them to prove their liens and rights in the said fund before the official referee. Defendant Central Hanover Bank and Trust Company appealed from the said judgment. Judgment in favor of the plaintiff against defendant Central Hanover Bank and Trust Company unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.